Citation Nr: 0412689
Decision Date: 05/17/04	Archive Date: 07/21/04

DOCKET NO. 00-01-321                        DATE MAY 17 2004

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for a eye disorder, claimed as cortical cataracts and hyperopia.

2. Entitlement to service connection for eye sensitivity, claimed as due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.

3. Entitlement to service connection for memory loss, claimed as due to brain trauma.

4. Entitlement to service connection for chronic cough, claimed as due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.

5. Entitlement to service connection for a skin disorder, claimed as due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.


6. Entitlement to service connection for nervousness and nightsweats.

7. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty for over twenty years and retired from the military in August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The veteran initially filed a claim for over 40 disorders as related to military service. The issues listed on the title page are those remaining on appeal.

In December 1998, the veteran withdrew his appeal for entitlement to service connection for weight loss, claimed as an undiagnosed illness. At that same time, he appeared to raise a claim for a heart murmur. If he desires to pursue this claim, he should do so with specificity at the RO.

The issues of entitlement to service connection for an eye disorder, claimed as cortical cataracts and hyperopia, eye sensitivity, claimed as due to an undiagnosed illness, and an acquired psychiatric disorder will be discussed only in the Remand

- 2 


section of this decision. These issues will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the veteran if further action is required on his part. The remaining issues will be decided on the merits.

FINDINGS OF FACT

1. To the extent necessary, VA has made all reasonable efforts to assist the veteran in the development of the claims and has notified him of the information and evidence necessary to substantiate his claims.

2. Post-service medical evidence is negative for a current memory loss or cognitive disorder.

3. The veteran has not presented any competent medical evidence of a relationship between memory loss and an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.

4. The veteran has not presented any competent medical evidence of a relationship between a chronic cough and an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.

5. The veteran's chronic cough has been attributed to gastroesophageal reflux disease.

6. There is no medical evidence of a current skin disorder.

7. Nervousness and nightsweats alone are not disabilities for which compensation is payable.

8. Neither the pre-amendment nor the amended diagnostic/stressor criteria for PTSD is more favorable to the veteran and both will be considered.

- 3 


9. The weight of medical evidence fails to establish that the veteran has a current medical diagnosis of PTSD. .

10. A personality disorder is not a disorder for which service connection can be granted.

CONCLUSIONS OF LAW

1. Memory loss is not shown to be due to undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War; nor does the evidence reflect a current diagnosis of memory loss or cognitive dysfunction. 38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303,3.317 (2003).

2. A chronic cough is not shown to be due to undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303,3.317 (2003).

3. A skin disorder is not shown to be due to undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

4. Nervousness and nightsweats were not incurred in or aggravated by the veteran's period of active duty. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

5. PTSD was not incurred in or aggravated by the veteran's period of active duty. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

-4



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 111 0, 1131 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2003). However, continuity of symptoms is required where the condition in service is not, in fact, chronic or where diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War Veterans' Benefits Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added to title 38, United States Code. That statute, codified at 38 U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf War veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA issued a new regulation, entitled "Compensation for certain disabilities due to undiagnosed illnesses," which provides as follows

(a)(1) Except as provided in paragraph (c) of this section, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a

- 5 


Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of this section, provided that such disability:

(i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent
verification.

(3) For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.

(5) A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(I) of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:

-6


 (1) Fatigue; (2) Signs or symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic signs or symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; (13) Menstrual disorders.

( c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2003).

- 7 



I. Memory Loss Due to Brain Trauma

In his initial claim for benefits, the veteran asserted that he developed memory loss in 1989. Although the issue was framed as due to an undiagnosed illness, he indicated in an October 1998 statement that he was not, in fact, claiming memory loss as an undiagnosed illness but related it to the results of a motor vehicle accident while he was stationed in Fort Campbell (from 1988 and 1992). In the most recent VA examination report, he indicated that he first noticed cognitive/memory problems after the Gulf War while in Germany between 1992-1995. There is also evidence that the veteran was involved in a motor vehicle accident in 1996 but he denied any head injury as a result of that incident. After a review of the claims file, the Board finds that the claim must be denied.

In denying the veteran's claim, the Board places significant probative value on a March 1998 VA examination report. At that time, he reported short-term memory loss and was only able to quantify the complaints as "things come and go." After a neurological examination revealed that he was alert and oriented and was able to recall short and long-term events without difficulty, the examiner concluded that there were no current findings with respect to memory loss and the data was insufficient to provide a diagnosis.

During a April 1998 mental disorders examination, the examiner noted that the veteran had difficulty with recent memory as he could only remember one out of three words at five minutes but remembered the other two words with prompting. He reportedly also had a deficit in concentration and could do serial 3s but slowly and with one mistake. However, the diagnoses did not include a reference to memory loss. Therefore, the Board concludes that these examinations do not support a diagnosis of memory loss due to brain trauma.

. Similarly, in a June 1999 VA PTSD examination, the veteran reported, among other things, decrease in memory and concentration. A mental status examination showed no memory deficit. The final diagnoses included personality disorder with paranoid and schizoid personality traits. The examiner concluded that despite complaints of memory and concentration problems and previous

- 8 


neuropsychological testing which showed cognitive deficits, the current neuropsychological testing (conducted in July 1999) showed no clinically significant impairment in functioning with verbal memory superior to nonverbal memory. The examiner noted that current testing showed difficulty with psychomotor speed which was not evidence on previous testing.

Moreover, a review of the July 1999 psychological testing report indicates that the examiner addressed the issue of the inconsistency between the previous testing and the current testing. The psychologist noted that:

Neurocognitive assessment revealed no clinically significant impairment in memory functioning, with verbal memory a bit superior to nonverbal memory, and both falling within the average to below-average range. In contrast, prior psychological testing of cognitive functioning revealed impaired verbal memory functions with low-average nonverbal memory functions, a quite different pattern to the relatively normal memory findings on current exam. Psychomotor was evidence on our exam, but not previously.

These inconsistencies of cognitive test findings between the two examinations are typical of the inefficiency of cognitive functioning seen in the presence of psychiatric disturbance. The results of personality testing confirmed the importance of psychological factors in this case, as personality testing revealed exaggerated symptoms reporting representing a significant psychological factor effecting symptoms complaints. Overall, there appears to be no consistent memory or other cognitive impairment, though the patient may find some mild disruption of his cognitive efficiency from time to time.

- 9 



When specifically addressing the veteran's head injury claim, the tester concluded that:

the [veteran] reports a history of head injury, but I view this history as having no contributory role in the patient's current cognitive complaints. [He] sustained a momentary loss of consciousness, by his own report. This constitutes a minimal to mild injury at worse, and such injuries are self-limiting.

As such, the Board finds that psychological testing and examination conducted in mid-1999 do not support the veteran's claim that his memory loss is related to military service.

Finally, the Board places high probative value on the most recent VA examination report dated in April 2002. At that time, the veteran reported on-going cognitive and memory problems relative to reading and remembering course work while he attended college but indicated that the problems had not worsened since his previous examination. After a mental status examination, the examiner concluded that the veteran did "not suffer any clinically significant cognitive impairment associated with his experience in the Persian Gulf or as a result of the 1996 [motor vehicle accident]." Even considering this evidence in the light most favorable to the veteran, it does not support his claim.

In assigning high probative value to the above-referenced reports, the Board notes that the examiners had the claims file for review, specifically discussed the previous findings in the claims file, obtained a reported history from the veteran, and conducted complete examinations. There is no indication that the VA examiners were not fully aware of the veteran's past medical history or that they misstated any relevant fact. Therefore, the Board finds the VA examiners' opinions to be of great probative value.

Further, the veteran has not provided any medical statements that would etiologically link his claim of memory loss with military service or otherwise show

- 10



a relationship. He has only offered his lay statements concerning a relationship. The mere contention of the veteran, no matter how well-meaning, without supporting medical evidence that relates his current claim with military service, would not support a claim for service-connection. Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993). Thus, the claim service connection for memory loss must be denied as he has not submitted any competent evidence to demonstrate that the claim is plausible.

II. Chronic Cough Due to Undiagnosed Illness

The veteran contends that he developed a chronic cough as a result of service in the Persian Gulf due to exposure to sand and dust. In denying this claim, the Board places significant probative value on the only VA examination report to directly address the issue. Specifically, in the March 1998 General Medical examination report, he complained of a cough which began in Saudi Arabia. He reported that he would awake at night gasping for air. He indicated that he had a dry cough with occasional mucous and some recent blood-tinged sputum. The cough currently occurred mostly at night when he laid down. He also reported a very bitter taste in the back of his mouth, especially when supine.

A physical examination revealed that the veteran's chest was clear to auscultation and percussion bilaterally with good air movement and excursion. A chest X-ray showed clear lung fields with no infiltrates, effusions, or pneumothoraces. A densely calcified granuloma was present within the right middle lobe anteriorally. The diagnosis was "minor abnormality." Significantly, the examiner concluded that the veteran's chronic cough while lying supine was as likely as not "related to gastroesophageal reflux." Except for the veteran's challenge to the medical examiner's findings, there is no other contrary medical evidence associated with the claims file.

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed illnesses; therefore, service connection for a chronic cough due to undiagnosed illness is precluded under this regulation. Since there is, of record, medical evidence attributing the

- 11 



veteran's chronic cough to clinically-diagnosed gastroesophageal reflux disease, the requirements for entitlement to service connection under 38 C.F.R. § 3.317 are not met.

III. Skin Disorder Due to Undiagnosed Illness

The veteran maintains that he developed a skin rash approximately two weeks after returning from the Gulf War. In denying the claim, the Board notes that there is no medical evidence showing a current skin disorder. In the March 1998 VA General Medical examination report, he reported that he had rashes on his arms and legs in the desert which started as erythematous lesions and became lesions. Significantly, he acknowledged that the skin lesions no longer gave him problems. Even assuming the veteran had rashes in service, there is no evidence of a chronic disability associated therewith. This conclusion is supported by his own statements that he does not have a current problem with skin rashes. At the most, his in-service symptoms appear to have been acute and transitory and to have resolved without chronic residuals. In addition to an absence of skin rash in the March 1998 VA examination, additional post-service medical evidence is completely negative for a skin rash. Because the claimed chronic skin disorder is not currently demonstrated by competent medical evidence, the Board is unable to grant the benefit sought.

IV. Nervousness and Nightsweats

Service medical records fail to show complaints of, treatment for, or diagnoses of nightsweats or nervousness during the veteran's period of active duty. However, at the time of service separation, he reported feelings of trouble sleeping due to excess stress on the job, excessive worry due to not being promoted, and nervous trouble due to the Gulf War and car accidents.

Service connection is granted only for disability, not on the basis of symptomatology which may suggest the presence of an underlying disability. See 38 D.S.C.A. §§ 1110,1131 (West 200); 38 C.F.R. § 3.303 (2003); Brammerv. Derwinski, 3 Vet. App. 223 (1992). In this case, nervousness and nightsweats as clinical findings only are not deemed to be disabilities for which compensation is

- 12 



payable. However, the complaints of nervousness and nightsweats will be considered as part and parcel of the claim for an acquired psychiatric disorder, discussed below; Nonetheless, the current claim for nervousness and nightsweats as symptoms only must be denied.

V. An Acquired Psychiatric Disorder, to Include PTSD

To the extent the veteran asserts a specific claim for PTSD, the Board notes that while this appeal was pending, the applicable rating criteria for service connection for PTSD, 38 C.F.R. § 3.304(f), was amended on June 18, 1999, and made effective to March 7, 1997. See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2002)). Although the new regulation purports to essentially restate the three essential elements previously in effect, the timing of this change in the regulations requires the Board to first consider whether the amended regulation is more favorable to the veteran than the prior regulation, and, if so, the Board must apply the more favorable regulation. V AOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991). As there is no essential substantive change affecting this case, neither the old nor the new provisions are more liberal as to this claim.

Under the old regulations, service connection for PTSD required (i) a current, clear medical diagnosis ofPTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (ii) credible supporting evidence that the claimed in-service stressor actually occurred; and (iii) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f) (1998). Under the new regulations, service connection for PTSD requires (i) medical evidence diagnosing PTSD, (ii) medical evidence establishing a link between current symptoms and an in-service stressor, and (iii) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f) (2002).

When asked to interpret the old regulations, with respect to the first element (a diagnosis ofPTSD), the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeal) (the Veterans Claims Court) held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health

- 13 



professional must be presumed. . . to have been made in accordance with the applicable DSM [Diagnostic and Statistical Manual of Mental Disorders] criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor." Cohen v. Brown, 10 Vet. App. 128, 139 (1997). Moreover, the Veterans Claims Court concluded that "under the DSM - IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of predisposition toward development of that condition." Id. at 141 (incorporating the "eggshell plaintiff' rule to service connection awards).

Evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (1998); see a/so Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) and Gaines v. West, 11 Vet. App. 113 (1998). Under the old regulations, if the claimed stressor was related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation would be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (1998). Under the new regulations, the reference to combat citations was removed. Nonetheless, under both the old and the new regulations, if the "claimed stressor [was] not combat related, a veteran's lay testimony regarding in-service stressors [was] insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence'." Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).

As an initial matter, the Board notes that the service records do not support a finding that the veteran was engaged in combat nor has he so asserted. Rather, he maintains that he observed dead animal carcasses, was subject to stress while performing his duties, and was fearful during his time in the Persian Gulf. Service medical records reveals no complaints of, treatment for, or diagnosis of a psychiatric disorder.

In support of the veteran's claim, the Board notes that he underwent a VA examination in April 1998. After interviewing the veteran and conducting a mental

- 14



status examination, the final diagnoses included "PTSD symptoms, moderate." Similarly, after the veteran underwent psychological testing in April 2000, a private psychologist diagnosed conversion disorder, major depressive episode, and PTSD.

While these two reports tend to support the veteran's claim that he has been diagnosed with PTSD, the weight of the evidence indicates that the veteran does not, in fact, carry a diagnosis of PTSD. Specifically, the Board places high probative value on a May 1998 V A examination report. At that time, the veteran discussed his stressors and current symptomatology. After a mental status examination, the examiner concluded that the veteran experienced PTSD symptomatology but it was "not sufficient to meet full diagnostic criteria" of the disorder.

This finding is also supported by a June 1999 VA PTSD examination report. After reviewing the entire claims file and the previous examination reports, reviewing the veteran's childhood history, psychiatric history, military service, subjective complaints, and conducting a mental status examination, the examiner (different from the earlier examination) stressed that he "found no evidence whatsoever of [PTSD] or any other anxiety disorder." The final diagnosis was personality disorder, not otherwise specified, with paranoid and schizoid personality traits.

Finally, in an April 2002 VA PTSD examination report, a third examiner reviewed the entire claims file, considered pertinent social and military history, reviewed previous psychiatric history and current complaints, and concluded that the appropriate diagnosis was personality disorder, not otherwise specified, with paranoid and schizoid traits, and "Phase of Life problems (finishing school, job search)." Importantly, there was no mention of a diagnosis related to PTSD.

In assigning high probative value to these last three (May 1998, June 1999, and April 2002) reports, the Board notes that the examinations were conducted by three different examiners, all had the claims file and medical evidence for review, they each specifically discussed the findings in the claims file, obtained a reported history from the veteran, considered psychological testing, and conducted a complete mental status examination. There is no indication that the examiners were

- 15 



not fully aware of the veteran's past medical history or that any relevant fact was misstated.

On the other hand, the April 1998 VA examiner indicated that he had neither the claims file nor any medical records to review as part of the examination. Similarly, it does not appear that the April 2000 psychological tester had any medical evidence to review or consider. Further, the April 2000 evaluation suggested that the veteran served in combat in Saudi Arabia, which is not supported by the evidence. Next, the Board has considered that the veteran underwent two VA examinations one month apart, with one showing a diagnosis of PTSD and one not. However, the Board is inclined to place slightly higher probative value on the May 1998 report (finding no diagnosis of PTSD) because it was a specific "PTSD" examination, as opposed to the general "mental status" examination conducted in April 1998 (finding a diagnosis of PTSD).

Having found that the medical evidence does not support a diagnosis of PTSD, there is no need for the Board to reach the element of an in-service stressor or the element of a causal nexus. Accordingly, the claim must necessarily be denied.

Finally, in denying the appellant's claims, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which, among other things, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for V A benefits. The law also eliminated the concept of well-groundedness and is applicable to all claims filed on or after the date of enactment or those filed before the date of enactment but not yet final as of that date. 38 U.S.C.A. § 5103A (West 2002). Additionally, in August 2001, VA issued  regulations implementing the provisions of VCAA "to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits." In this case, VA's duties have been fulfilled to the extent possible with regard to the issue decided in this decision.

- 16



First, VA must now notify the appellant of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim, and indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary will attempt to obtain on behalf of the claimant. See 38 D.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Next, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in that endeavor. 38 U.S.C.A. § 5103A (West 2002).

The final rule implementing the VCAA was published on August 29,2001. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). These regulations, likewise, apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) relating to the definition of new and material evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance in the case of claims to reopen previously denied final claims (the second sentence of § 3.159(c) and §3.159(c)(4)(iii)), which apply to any claim to reopen a finally decided claim received on or after August 29,2001. See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In July 2001, the RO notified the appellant of the changes in the law, what VA would do to assist him in developing his claims, what evidence he needed to submit, and that VA would help him obtain evidence. In July 2002, the RO also provided the appellant with a Supplemental Statement of the Case which set forth all pertinent regulations, including the new duty to assist provisions. The veteran was also scheduled, but cancelled two hearing. In November 1998, a conference was held with the veteran to explain what conditions were already service-connected, the basic ways service connection could be granted, and undiagnosed illness due to service in the Persian Gulf. The RO also clarified some of the issues on appeal at that time. In November 2003, he reported that he had no further evidence to submit.

- 17 



In view of the foregoing, the Board finds that all reasonable efforts to secure and develop the evidence that is necessary for an equitable disposition of the claims on appeal have been made by the agency of original jurisdiction. VA has substantially met the requirements of the VCAA. Every possible avenue of assistance has been explored, and the veteran has had ample notice of what might be required or helpful to his case. Therefore, the Board finds that the mandates of the VCAA have been satisfied.

Further, the Veteran's Claims Court decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (A OJ) decision on a claim for VA benefits. In this case, the initial AOJ decision was made prior to November 9,2000, the date the VCAA was enacted. VA believes that this decision is incorrect as it applies to cases where the initial AOJ decision was made prior to the enactment of the VCAA and is pursuing further judicial review on this matter. However, assuming solely for the sake of argument and without conceding the correctness of Pelegrini, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.

Of note, the initial rating decision was issued in February 1998, with a subsequent rating in August 1998. Only after that rating action was promulgated did the AOJ, in July 2001, provide notice to the claimant regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claims.

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. While the Veterans Claims Court did not address whether, and, if so, how, the Secretary could properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.

- 18 



The Veterans Claims Court in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication. Pelegrini, No. 01-944, slip op. at 13. On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant. ld. ("The Secretary has failed to demonstrate that, in this case, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that the Court in Pelegrini has left open the possibility of a notice error being found to be nonprejudicial to a claimant. To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice. The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the Board. This would be an absurd result, and as such it is not a reasonable construction of § 5103(a). There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court, otherwise it would not have taken "due account of the rule of prejudicial error" in reviewing the Board's decision. See 38 D.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7,2004) (There is no implicit exemption for the notice requirements contained in 38 D.S.C. § 5103(a) from the general statutory command set forth in section 7261 (b )(2) that the Veterans Claims Court shall "take due account of the rule of prejudicial error.")

- 19 



In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 D.S.C. § 7104(a), all questions in a matter which under 38 D.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R. § 20.1104. There simply is no "adverse determination," as discussed by the Court in Pelegrini, for the appellant to overcome. See Pelegrini, No. 01-944, slip op. at 13. Similarly, a claimant is not compelled under 38 D.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice
requirement was harmless error. While the notice provided to the appellant in July 2001 was not given prior to the first AOJ adjudication of the claims, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of38 D.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). After the notice was provided, a Supplemental Statement of the Case (SSOC) was provided to the appellant. The claimant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. Therefore, not

- 20



withstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.

ORDER

The claim of entitlement to service connection for memory loss, claimed as due to an undiagnosed illness or, in the alternative, as due to brain trauma is denied.

The claim of entitlement to service connection for chronic cough, claimed as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for a skin disorder, claimed as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for nervousness and nightsweats is denied.

The claim of entitlement to service connection for PTSD is denied.

REMAND

With respect to the remaining issues of entitlement to service connection for an eye disorder, claimed as cortical cataracts and hyperopia, eye sensitivity, claimed as due to an undiagnosed illness, and an acquired psychiatric disorder, the Board finds that a remand is in order. Specifically, the Board finds that medical nexus opinions are needed.

In view of the foregoing, this case is REMANDED for the following actions:

1. Ascertain from the veteran whether he has received VA or private medical care for an eye disorder and/or a

- 21 



psychiatric disorder and associated any relevant medical evidence with the claims file.

2. Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA eye examination to determine whether there is a relationship between his claim of cortical cataracts and/or hyperopia and military service. The claims folder must be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed. The examiner is requested to express an opinion as to the following questions:

. What is the nature of the veteran's eye complaints? Is cortical cataracts and/or hyperopia shown?
. If an eye disorder is shown, does the record establish that it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran's symptomatology had its onset during service or is in any other way causally related to service?
. In responding to this question, the examiner
	should indicate the degree to which the opinion is
	based upon the objective findings of record as
	opposed to the history as provided by the veteran.

3. Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA Persian Gulf War examination to determine the nature and extent of
his undiagnosed illness claims. The claims folder must be made available to the examiner in conjunction with

- 22



the examination. Any testing deemed necessary should be performed. The examiner is requested to express an opinion as to the following questions:

. Can the veteran's current complaints related to eye sensitivity be attributed to any known clinical diagnosis(es) and, if so, what is (are) the diagnosis(es)?
. Does the record establish that the veteran's current complaints regarding eye sensitivity are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) related to military service in the Persian Gulf?
. In responding to this question, the examiner should indicate the degree to which the opinion is based upon the objective findings of record as opposed to the history as provided by the veteran.
. If it is determined that the veteran's complaints regarding eye sensitivity are not related to service in the Persian Gulf, then the examiner should provide an opinion as to a general medical nexus, if any, between the current complaints and military service.

4. Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA psychiatric examination to determine whether there is a relationship between his claim of an acquired psychiatric disorder, to include nervousness, and military service. The claims folder must be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed. The examiner is

- 23 



requested to express an opinion as to the following questions:

. What is the current nature/diagnosis of the veteran's psychiatric complaints? The examiner is asked to address the significant, if any, of the finding of an "abnormal" psychiatric evaluation at the time of service separation as it relates to the veteran's on-going complaints of nervousness, anxiety, etc.
. If an acquired psychiatric disorder is shown, does the record establish that it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran's symptomatology had its onset during service or is in any other way causally related to service?
. In responding to this question, the examiner should indicate the degree to which the opinion is based upon the objective findings of record as opposed to the history as provided by the veteran.

5. The RO should then re-adjudicate the issues on appeal. If the benefits sought remain denied, the veteran and the representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.

- 24


Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

- 25 




